Citation Nr: 9921781	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-40 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
paranoid schizophrenia.  In July 1996, the Board remanded the 
veteran's claim to the RO for further development.  In 
December 1997, the RO increased the rating for paranoid 
schizophrenia from 10 to 30 percent; and in February 1999, 
the rating was again increased from 30 to 50 percent.  The 
veteran continues to appeal to the Board for a higher rating.


REMAND

The veteran's claim for an increased rating for paranoid 
schizophrenia is well grounded, meaning plausible, and the 
file indicates there is a further VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The veteran has indicated that he is in receipt of benefits 
from the Social Security Administration (SSA), and it appears 
that such benefits are based on his psychiatric condition.  
He has also indicated he continues to receive VA psychiatric 
outpatient treatment.  The SSA records and ongoing VA 
treatment records should be obtained prior to adjudication of 
the veteran's claim for an increased rating for paranoid 
schizophrenia  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran disability benefits, 
as well as copies of all SSA decisions 
concerning such benefits.

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for his psychiatric condition 
since 1997, including but not limited to 
the Northport VA Medical Center and the 
VA Islip Satellite Clinic.  Following the 
procedures of 38 C.F.R. §  3.159, the RO 
should obtain copies of all related 
medical records which are not already on 
file.

The RO should then review the claim for an increased rating 
for paranoid schizophrenia.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

